Title: To James Madison from Albert Gallatin, 8 February 1811 (Abstract)
From: Gallatin, Albert
To: Madison, James


8 February 1811, Treasury Department. Transmits in compliance with the Senate resolution of 7 Feb. a copy of George W. Erving’s account in relation to awards under article 7 of the British treaty. A commission of 2½ percent is being charged on £217,009 3s. 9d., this being the amount Erving received for claimants who had not appointed agents to prosecute their claims and receive the awards. The accounts, which have passed the offices of the auditor and comptroller, are voluminous and “correct in every respect.” Another account of Erving’s for over £55,000 is not sent as it is not finalized and no commission is being charged on it. That sum consists of deductions the commissioners made from the awards in order to reimburse the U.S. for expenses incurred in prosecuting the claims. Part of this was applied by Erving to discharge proctors’ accounts for which the U.S. had become responsible, and the balance (over $160,000) was paid by him into the treasury. The president should have deducted Erving’s compensation from this fund, but instead the unexpended balance was applied to the surplus fund, making a new appropriation necessary to settle the account and repay the award fund. Adds that the Treasury Department has no information respecting Erving’s services other than what is in the accounts and enclosed letter and that the services were performed in accordance with instructions.
